Citation Nr: 1443142	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The appellant contends that he had recognized Philippine guerrilla service, in the service of the United States Armed Forces during World War II.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Manila RO, which denied the appellant's claim for entitlement to a one-time payment from the FVEC Fund.  The claim file was subsequently transferred to the Reno, Nevada, RO.  

Because Veteran status of the person seeking a VA benefit is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  

The appellant testified before the undersigned at a Travel Board hearing in May 2014.  At that time it was agreed that, as the appellant resides in New Jersey, the claim file should be transferred to the Newark, New Jersey, RO.

The appeal is REMANDED to the Newark RO.  VA will notify the appellant if further action is required.


REMAND

The appellant maintains he had the requisite military service as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States to be eligible for a one-time payment from the FVEC fund. 

The National Personnel Records Center (NPRC) has certified that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

At his hearing before the undersigned, the appellant submitted additional written evidence, contained in a binder, that he contends supports his claim.  

In a recent precedential decision, the United States Court of Appeals for Veterans Claims held that NPRC determinations are not sufficient for determining valid service even despite a 1998 Memorandum of Agreement between the Army and NARA/NPRC that seemingly delegated the authority for doing so.  Rather, the Court held, such cases must be sent to the service department itself for service verification.  See Tagupa v. McDonald, No. 11-3575 (U. S. Vet. App. Aug. 26, 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army and seek verification of the appellant's service.  Include the evidence submitted by the appellant in the request.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



